Case: 19-10784     Document: 00515660383         Page: 1     Date Filed: 12/03/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    December 3, 2020
                                  No. 19-10784
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Joseph Michael Guarascio,

                                                           Petitioner—Appellant,

                                       versus

   Eric D. Wilson, Warden,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-689


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Joseph Michael Guarascio, federal prisoner # 70537-056, appeals the
   district court’s dismissal for lack of jurisdiction of his 28 U.S.C. § 2241
   petition challenging his conviction and sentence for the manufacture of child
   pornography in violation of 18 U.S.C. § 2251(a) and (b). According to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10784       Document: 00515660383           Page: 2    Date Filed: 12/03/2020




                                      No. 19-10784


   Guarascio, he is actually innocent of the offense of conviction because
   Esquivel-Quintana v. Sessions, 137 S. Ct. 1562 (2017), reduced the range of
   conduct to which § 2251 and 18 U.S.C. § 2256 apply based on its holding that
   the generic federal definition of a minor is a person under 16 years of age.
            We review the district court’s findings of fact for clear error and
   conclusions of law de novo. See Christopher v. Miles, 342 F.3d 378, 381 (5th
   Cir. 2003). As the district court concluded, Esquivel-Quintana does not apply
   in the instant matter. The term “minor,” as used in § 2251, is defined in
   § 2256, and, unlike the immigration statute at issue in Esquivel-Quintana,
   § 2256 unambiguously defines a minor as a “person under the age of eighteen
   years.”     § 2256.     Esquivel-Quintana, therefore, whether retroactively
   applicable or not, does not establish that Guarascio may have been convicted
   of a nonexistent offense, and the savings clause is unavailable to Guarascio.
   See § 2255(e); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
   2001).
            Similarly, as the district court determined, Guarascio’s actual
   innocence arguments based on a purported fraudulent plea agreement and
   counsel’s ineffectiveness do not rely on a retroactive Supreme Court decision
   demonstrating that he was convicted of a nonexistent offense. Accordingly,
   these claims do not satisfy the requirements of the savings clause for filing a
   § 2241 petition. See Reyes-Requena, 243 F.3d at 904. Also, to the extent
   Guarascio argues that the actual innocence standard is an exception to the
   savings clause, he has not established that actual innocence provides a
   gateway for review of claims raised in a § 2241 petition. See McQuiggin v.
   Perkins, 569 U.S. 383, 386 (2013); Schlup v. Delo, 513 U.S. 298, 315 (1995).
            Thus, the district court did not err in concluding that § 2241 relief was
   unavailable. See Christopher, 342 F.3d at 381-82. Accordingly, the judgment
   of the district court is AFFIRMED.




                                            2